 



Exhibit 10.2
TRANSLATION COPY
Diodes Taiwan Inc.
AGREEMENT
-On Trading of Real Estate and Parking Units-

1



--------------------------------------------------------------------------------



 



AGREEMENT
-On Trading of Real Estate -
Date: April 14, 2006
Buyer: Diodes Taiwan Inc. (hereinafter referred to as Party A)
Seller: FIC (hereinafter referred to as Party B)
On the transaction of the real estate hereunder which Party B sells to Party A,
both parties hereby enter into this Agreement and agree upon the terms and
conditions below:

Article I:   Target real estate under transaction: As per entries of the
registration transcript (Cf. Appendix I).

Descriptions of land:

1.   Lot No. 185 Fuhsing Section, Hsintien City, Taipei Hsien, Taiwan, in
category of construction, 175.11 M2, holding 1,526/10,000 ownership   2.   Lot
No. 200 Fuhsing Section, Hsintien City, Taipei Hsien, Taiwan, in category of
construction, 4.82 M2, holding 1,526/10,000 ownership   3.   Lot No. 202 Fuhsing
Section, Hsintien City, Taipei Hsien, Taiwan, in category of construction, 53.23
M2, holding 1,526/10,000 ownership   4.   Lot No. 203 Fuhsing Section, Hsintien
City, Taipei Hsien, Taiwan, in category of construction, 5,337.23 M2, holding
925/10,000 ownership

Descriptions of Buildings:

1.   Building #1363, i.e., 7F, 50 Minchuan Road, Hsintien City (in Lot Nos. 185,
203, Fuhsing Section), 1,020.42 M2 in total floor space, plus 58.35 M2 as
verandah, 2.45 M2 as flower bed areas, for ownership in full, along with
building in co-use: 2,652.84 M2 in Building #1377 Fuhsing Section, holding
475/10,000 ownership ratio, along with parking units #97, 98, 99.

2.   Building #1371, i.e., 5F, 52 Minchuan Road, Hsintien City (in Lot Nos. 185,
202, 203, Fuhsing Section), 1,138.23 M2 in total floor space, plus 62.47 M2 as
verandah, 2.45 M2 as flower bed areas, for ownership in full, along with
building in co-use: 2,652.84 M2 in Building #1377 Fuhsing Section, holding
531/10,000 ownership ratio, along with parking units #91, 92, 93.

3.   Building #1373, i.e., 7F, 52 Minchuan Road, Hsintien City (in Lot Nos. 185,
202, 203, Fuhsing Section), 1,138.23 M2 in total floor space, plus 62.47 M2 as
verandah, 2.45 M2 as flower bed areas, for ownership in full, along with
building in co-use: 2,652.84 M2 in Building #1377 Fuhsing Section, holding
531/10,000 ownership ratio, along with parking units #53, 54, 55.

Article II: Price of transaction:

  (I)   Price for buildings (including parking units): NT$49,636,150. Besides,
Party A agrees to pay for Party B the 5% VAT required for invoicing, i.e.,
NT$2,481,808.     (II)   Price for building: NT$145,466,482.     (III)   The
grand total of (I) and (II) above comes to NT$197,584,440.



2



--------------------------------------------------------------------------------



 



Article III: Terms of payment and fulfillment:

  (I)   The 1st payment: Party A shall pay Party B NT$19,501,030 upon execution
of this Agreement.     (II)   The 2nd payment: On May 8, 2006 after Party B
provides all documents required for ownership transfer registration to the
appointed title agent, Party A shall pay Party B another sum of NT$19,501,030.
At the same time when Party A pays the second payment to Party B, Party A shall
issue a promissory note #___, on May 8, 2006 as the date of issue and June 15,
2006 as the date of maturity, amounting to NT$158,582,380, non-negotiable, pay
to the order of Party B, to guarantee Party A’s payment of the final balance
amounting to NT$158,582,380. Upon the moment when Party B receives the final
balance, the aforementioned promissory note to guarantee the final balance shall
be returned to Party A forthwith. In the event that Party B gets the
aforementioned promissory note lost and this makes the promissory note unable to
be returned to Party A, Party B shall indemnify Party A from all losses so
incurred.     (III)   The final balance amounting to NT$158,582,380: Party B
shall transfer the ownership to Party A on or before May 31, 2006. Party A shall
use the Premises under the Agreement to obtain mortgage loan from a financial
institution(s) to pay the NT$158,582,380 balance by remitting the final balance
into Party B’s A/C#45010211343~3 at Fubon Commercial Bank Taipei. In the event
that the bank loan obtained by Party A is less than the final balance, Party A
shall pay the spread with a non-negotiable cash bank check to clear off the
final balance within thirty days after obtaining the titles of the Premises.    
(IV)   Upon receipt of each payment from Party A, Party B shall issue an invoice
of the equivalent amount to Party A.

Article IV: Ownership transfer registration and hand-over of the Premises:

  (I)   Party A agrees that the ownership transfer registration and the
procedures to obtain a mortgage loan from a bank be handled by the title agent
appointed by Party B.     (II)   During the process of the ownership transfer
registration and all procedures required under the Agreement, whenever Party B
is required to provide additional documents or affix seals additionally, Party B
shall render cooperation forthwith without delay for any reasons.     (III)  
Party B shall have the ownership of the aforementioned land and buildings
transferred to Party A and have the Premises handed over to Party A, have the
certificates to verify the rights to use the parking units, handed over to Party
A not later than May 31, 2006. In the event that Party A clears off all payments
in full before May 31, 2006, Party B shall have the supporting certificates
verifying the aforementioned Premises and parking units to Party A at the same
time when Party B receives the final balance from Party A.

Article V: Party B’s responsibilities:
Party B undertakes and guarantees clean and clear ownership of the Premises
hereunder, free of any defect, multiple sales, unlawful occupation of other’s
land, unlawful addition, or financial dispute with the construction contractor,
or leasehold agreement executed with a third party for Premises on

3



--------------------------------------------------------------------------------



 



7F, 50 Minchuan Road, Hsintien City. In case of any of the aforementioned
problems, Party B shall get them cleared up on or before May 31, 2006. Party B
shall clear off mortgage or other rights upon the Premises which have
established prior to execution of this Agreement, if any, before Party A
completes the payment of final balance so that Party A may obtain bank loans as
planned. In the event that Party A notices any dispute over the ownership which
undermines Party A’s interests after execution of this Agreement, Party A may
demand that Party B solve such dispute within the specified time limit. In the
event that Party B fails to solve within the specified time limit, Party A may
have the agreement terminated and claim for indemnity for the losses so
incurred.
Article VI: Tax burden:

(I)   The deed tax, stamp tax, registration fees, mortgage fee, and the agent’s
handling fee for mortgage shall be borne by Party A. The Agreement execution fee
NT$3,000 and the ownership transfer handling fee NT$27,000 for the title agent
shall be equally split by both parties. The land value increment tax shall be
borne by Party B.   (II)   The house tax, land price tax, government
construction benefit tax, water, electricity bills, phone bills of the Premises
incurred prior to the hand-over date shall be borne by Party B and those
incurred thereafter shall be borne by Party A. In the event that Party B has not
completed the ownership transfer registration upon hand-over, the aforementioned
expenses shall be borne by Party B and will not be borne by Party A until the
ownership transfer registration is completed.   (III)   Any matters
insufficiently provided for herein shall be subject to laws and regulations
concerned, and shall be equally split by both parties if not provided in laws
and regulations concerned.

Article VII: Default responsibilities:

(I)   In the event that Party A is overdue in payment due to a factor
attributable to Party A itself, Party A shall be subject to a default penalty at
1‰ (0.1%) of the total price for each day overdue as punitive penalty.   (II)  
In the event that Party B is overdue in providing the documents required under
the Agreement for ownership transfer registration or other obligations under the
Agreement due to a factor attributable to Party B itself, Party B shall be
subject to a default penalty at 1‰ (0.1%) of the total price for each day
overdue as punitive penalty payable to Party A.

Article VIII: Termination

(I)   Where either party violates this Agreement, delays or fails to fulfill its
obligations under the Agreement, the other may claim the defaulting party for
default penalty in accordance with the Agreement the preceding Article and may,
in addition, urge the defaulting party to complete corrective action within a
minimum of fifteen days. Such party may inform the defaulting party in writing
to have the agreement terminated if the defaulting party fails to fulfill the
obligations or complete corrective action within the specified time limit.

(II)   In the event that the Agreement is terminated as a result of factor
attributable to Party B,

4



--------------------------------------------------------------------------------



 



    Party B shall return the received amount to Party A in full forthwith at
double amount. In the event that the Agreement is terminated as a result of
factor attributable to Party A, the payment already made by Party A shall be
confiscated by Party B to indemnify Party B from the losses so incurred.   (III)
  Either party who claims for damages indemnity in the event that the preceding
paragraph is free of the burden of proof for the damages so incurred. Even if
the substantial damage exceeds the amount defined above, such party shall not
claim for an amount beyond the specified amount.

Article IX:
The Premises of 7F, 52 Minchuan Road, Hsintien City, 5F, 52 Minchuan Road,
Hsintien City and parking units 53, 54, 55, 91, 92 and 93 are being leased to a
third party QDC TECHNOLOGIES, INC. and SysJust the Lease Agreements of which are
provided in Appendix II hereto. When Party A completes payment of the final
balance, Party B will transfer the rental credits to Party A and Party A may
collect the rental payment every month. Party B shall further hand over the
security deposit (performance bond) received from the aforementioned Lessees to
Party A within three days after Party A completes the payment in full, and shall
inform the Lessees of the facts of rental credit transfer.
Article X: Other clauses:

(I)   Where both parties are required to report to, obtain permit from or file
other application to the competent authority, or to make a decision, disclose or
complete other procedures, such parties shall take the initiative to complete
such acts in accordance with laws and regulations concerned.   (II)   The
Premises under the transportation shall be pursuant to the entries to the land
and building registry books upon execution of this Agreement. In case of a
discrepancy between the status quo and the registry entries and such discrepancy
may be made up by Party B (including affixing seal), Party B shall do so without
refusal or demanding payment extra as soon as requested by Party A. The handling
fees so incurred shall be borne by Party A.   (III)   Any matters insufficiently
provided for herein shall be subject to solution according to laws and
regulations concerned, customs and bona fide principles.   (IV)   On a dispute
arising herein regarding validity, enforcement or otherwise of this Agreement,
if any, both parties agree that Taipei District Court, Taiwan should be the
jurisdictional court for the first instance.

This Agreement bears the full accords of both parties and comes into effect
after being affixed with seals by both parties, and is made in triplicate with
each party and the witness holding one hereof.
Appendix I: Land and building registry transcripts in Xerox copies
(photocopies).

5



--------------------------------------------------------------------------------



 



Appendix II: The Lease Agreements in Xerox copies (photocopies).
Parties to the Agreement:
Party A: Diodes Taiwan Inc. (Affixed with seal)
Corporate Identity Code: 22662756
Responsible person: Soong Kung-yuan (Affixed with seal)
Address: 2F., No.501-15, Chung Cheng Road, HsinTien City, Taipei County 231,
Taiwan
Party B: First International Computer, Inc. (Affixed with seal)
Corporate Identity Code: 2084-0777
Responsible person: Chien Ming-jen (Affixed with seal)
Address: 8F, No.300, Yang Guang St., Neihu, Taipei, Taiwan 114
Witness: Lee Chu-shun (Signed)
ID Card: Q100937668
Address: 2F, 16, Lane 281, Lungchiang Road, Chungshan District, Taipei
Telephone: 0932-043-577 2502-2637

6